Citation Nr: 1635490	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1985 to December 2005. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified in support of these claims during a May 2016 video conference hearing held at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge.

The Veteran also initiated an appeal of a November 2013 rating decision, in which the RO granted service connection for left ear hearing loss and assigned that disability a 0 percent rating.  However, since the RO responded by issuing a statement of the case on the claim, the Veteran has not followed up by submitting a substantive appeal.  This claim is thus not now before the Board for appellate review. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.


FINDINGS OF FACT

1.  Diabetes mellitus type II did not have its onset during, and is not related to, the Veteran's active service.

2.  Diabetes mellitus type II did not manifest within a year of the Veteran's discharge from service.

3.  The Veteran's hypertension preexisted service, but did not worsen therein beyond its natural progression.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  The medical examinations are adequate and the Board is fully informed as to the disabilities at issue.  

Here, the Veteran does not assert that VA violated its duty to notify, including during his May 2016 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal was inadequate.  Moreover, the undersigned specifically indicated what was missing in the case.  No further notification or assistance is thus necessary.   

Analysis

The Veteran seeks a grant of service connection for diabetes on a direct basis, as initially manifesting during service, and hypertension on either a direct or secondary basis, as initially manifesting during service or developing due to the diabetes.  At his hearing, he testified that during his 2004 exit physical, he showed signs of diabetes and high blood pressure and the examining provider told him he was prediabetic.  That provider reportedly took a precautionary stance, referring the Veteran to a dietician and hospital for further blood testing and possibly medication.  

The Veteran asserts that approximately four years later, his blood glucose was 400, resulting in a diabetes diagnosis.  The Veteran claims that the doctor who initially treated the diabetes told him there is no such thing as pre-diabetes and the in-service examining provider should have started the Veteran on medication in 2004.  The Veteran further claims that entries in his service records, including those referring to dizziness, lightheadedness, stomach cramps and fainting, symptoms that reportedly began manifesting when the Veteran first entered service, establish that his diabetes initially manifested during service.  He claims these symptoms represent indicators of diabetes and that he should not be penalized on account of a failure on the part of medical professionals to diagnose this condition in service.  

The Board acknowledges these assertions, all of which appear reasonable and well thought out; however, as discussed at the hearing and explained below, the evidence in this case is not in relative equipoise with regard to the question of whether the claimed conditions are related to the Veteran's active service.  See 38 U.S.C.A. § 5107(b) (when there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give benefit of doubt to claimant). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: 
(1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, including diabetes mellitus and hypertension, may be presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be granted on a secondary basis for a disability proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

As previously noted, the record in this case fails to satisfy all necessary elements of a service connection claim, specifically, the nexus element, whether pursued on a direct, secondary or, though not alleged, presumptive basis. 

VA treatment records dated since 2009 and reports of VA examinations conducted in July 2009 and October 2013 confirm that the Veteran has diabetes mellitus and hypertension, thereby satisfying the current disability element of a service connection claim. 

Service treatment records satisfy the in-service incurrence element of a service connection claim by establishing that, during service, the Veteran reported a history of or was seen for dizziness, lightheadedness and stomach cramps on multiple occasions (1991, 1995, 1999, 2001, 2004, 2007), as alleged, was noted to have insulin resistance and borderline diabetes (2001, 2004), and was referred for nutritional counseling and additional testing for the purpose of preventing diabetes and hypertension (2004).  No medical professional diagnosed either of these conditions during active duty.  Blood pressure readings noted during this time period include 144/88 (3/85 enlistment examination), 106/60, 130/72, 120/80, 147/85 (5/88), 116/72, 120/84, 112/84, 120/78, 142/109 (October 1992), 130/85, 142/105 (10/93), 138/82, 118/78, 120/86, 126/86, 118/76, 140/90 (4/95), 147/85, 130/77, 112/76, 132/76, 126/82, 128/90, 144/88, 128/99, 122/98 and 120/80.

In 2009, approximately four years after discharge from service, physicians first diagnosed the Veteran with these conditions.  Since then, two medical professionals - one ordered by VA, another obtained by the Veteran - discussed the etiology of the Veteran's diabetes mellitus and hypertension.  Their opinions fail to satisfy the nexus element of a service connection.  

Diabetes

During an October 2013 VA examination, the examiner reviewed the Veteran's claims file and found that, although the Veteran had minimally elevated blood glucose readings during service that were consistent with pre-diabetes, he was not diagnosed with this condition until four years after discharge.  Based on this finding, the examiner concluded that the diabetes was less likely than not incurred in or aggravated by service.  

In May 2016, the Veteran-obtained physician agreed.  She too acknowledged an elevated reading in service in November 2004, which she characterized as pre-diabetic, but found that, after being evaluated by a nutritionist and referred for a diabetic education, the Veteran should have followed up regularly with a primary care physician.  She concluded that the diabetes is not as likely as not due to or aggravated by the Veteran's service. 

The Veteran's lay assertions thus represent the only evidence of record linking his diabetes to service, including the elevated pre-diabetic readings in 2004, but these assertions are incompetent and therefore less probative than the medical opinions noted above.  Although the Veteran is competent to describe when he began experiencing certain lay-observable symptoms of diabetes, such as thirst, lightheadedness and fatigue, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of when a diabetes diagnosis initially manifested.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-435 (2011).  

Inasmuch as the Veteran's diabetes mellitus did not have its onset during, is not otherwise related to, his active service, and did not manifest within a year of his discharge from active service, the Board concludes that diabetes mellitus was not incurred in active service and may not be presumed to have been so incurred.  The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable.

Hypertension

According to the October 2013 VA examiner, the Veteran's hypertension preexisted service.  

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service). 

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

Here, during the Veteran's March 1985 enlistment examination, the examiner noted blood pressure of 144/88, which, in October 2013, she described as meeting the criteria for a hypertension diagnosis.  Therefore, with regard to his blood pressure, the Veteran may not be presumed to have been sound on entrance into service.  

The question that remains is whether this pre-existing hypertension was aggravated during or by the Veteran's service, including on account of his pre-diabetic readings.  

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The service treatment records in this case do not reflect an increase in disability during the Veteran's service.  As noted above, in May 1988, October 1992, October 1993 and April 1995, the Veteran had elevated blood pressure readings, which too would be considered sufficient to support a hypertension diagnosis.  However, as the October 2013 VA examiner pointed out in her report, these elevated readings corresponded with visits during which the Veteran was experiencing acute illnesses, including ones affecting his stomach, throat and sinuses.  All other readings (in excess of 20) remained at or below the entrance baseline.  According to the VA examiner, this does not establish aggravation of the hypertension.  She explained that the Veteran was not on hypertension medication when entering or during service and, on separation, had normal blood pressure.  She concluded that the hypertension was less likely than not related to service.  Thus, as the Board finds this evidence does not reflect an increase in the disability during service; the presumption of aggravation is not triggered.  

In May 2016, the Veteran-obtained physician ruled out a relationship between the Veteran's hypertension and service.  

Again, the Veteran's assertions, considered incompetent in determining the etiology of a complex medical condition such as hypertension, represent the only evidence of record linking his diabetes to service or a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-435 (2011).  Inasmuch as the Veteran's hypertension preexisted service and did not increase in disability therein and is not otherwise related to a service-connected disability, the Board concludes that hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


